EXHIBIT 10.3

  

NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THESE SECURITIES AND THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT SECURED
BY SUCH SECURITIES.

 

MAKKANOTTI GROUP CORP.

 

FORM OF WARRANT TO PURCHASE COMMON STOCK

 



Warrant No. [ · ]

Original Issue Date: November 7, 2016



 

Makkanotti Group Corp., a Nevada corporation (the “Company”), hereby certifies
that, for value received, [ · ] or its registered assigns (the “Holder”), is
entitled to purchase from the Company up to a total of [ · ] shares of Common
Stock (each such share, a “Warrant Share” and all such shares, the “Warrant
Shares”), as determined in accordance with the terms herewith, at the Exercise
Price (as defined below), at any time and from time to time from, on or after
November 7, 2016 (the “Commencement Date”), and through and including 5:30 P.M.,
U.S. Pacific Standard Time, on November 7, 2020 (the “Expiration Date”), and
subject to the following terms and conditions:

 

1. Definitions. As used in this Warrant, the following terms shall have the
respective definitions set forth in this Section 1.

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144.

 

“Business Day” means any day except Saturday, Sunday and any day which is a
federal legal holiday or a day on which banking institutions in the State of
California are authorized or required by law or other governmental action to
close.

 



 1

 



 

“California Courts” means (i) the state or federal courts sitting in Ventura
County, California; or (ii) if such court does not have jurisdiction, then the
United States District Court for the Central District of California.

 

“Common Stock” means the common stock of the Company, $0.001 par value per
share, and any securities into which such common stock may hereafter be
reclassified or for which it may be exchanged as a class.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“National Trading Market” means the Nasdaq Capital Market, the Nasdaq Global
Market, the Nasdaq Global Select Market, the NYSE MKT, LLC or the New York Stock
Exchange (or any successors to any of the foregoing).

 

“Original Issue Date” means the Original Issue Date first set forth on the first
page of this Warrant.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Rule 144” means Rule 144 promulgated by the Securities and Exchange Commission
pursuant to the Securities Act, as such Rule may be amended from time to time,
or any similar rule or regulation hereafter adopted by the Securities and
Exchange Commission having substantially the same effect as such Rule.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Subsidiary” means any “significant subsidiary” as defined in Rule 1-02(w) of
Regulation S-X promulgated by the Securities and Exchange Commission under the
Exchange Act.

 

“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market, or (ii) if the Common Stock is not quoted on any Trading Market, a day
on which the Common Stock is quoted in the over-the-counter market as reported
by the OTC Markets Group, Inc. (or any similar organization or agency succeeding
to its functions of reporting prices); provided, that in the event that the
Common Stock is not listed or quoted as set forth in (i) or (ii) hereof, then
Trading Day shall mean a Business Day.

 

 2

 



 

“Trading Market” means whichever of the following markets, exchanges or
quotation systems on which the Common Stock is listed or quoted for trading on
the date in question: New York Stock Exchange, the NYSE MKT, LLC, the NASDAQ
Global Select Market, the NASDAQ Global Market, the NASDAQ Capital Market, OTC
Bulletin Board, or the OTCQX, OTCQB or OTC Pink tiers of the OTC Markets Group,
Inc. quotation system (or any successors to any of the foregoing).

 

“Uplisting” means listing of the Company’s common stock for trading on a
National Trading Market.

 

“Warrant Shares” means the shares of Common Stock issuable upon exercise of this
Warrant.

 

2. Exercise Price. For purposes of this Warrant, the “Exercise Price” means
$2.00 per share of Common Stock, subject to adjustment as provided herein.

 

3. Registration of Warrant. The Company shall register this Warrant upon records
to be maintained by the Company for that purpose (the “Warrant Register”), in
the name of the record Holder hereof from time to time. The Company may deem and
treat the registered Holder of this Warrant as the absolute owner hereof for the
purpose of any exercise hereof or any distribution to the Holder, and for all
other purposes, absent actual notice to the contrary.

 

4. Registration of Transfers. The Company shall register the transfer of all or
any portion of this Warrant in the Warrant Register, upon (i) surrender of this
Warrant, with the Form of Assignment attached as Schedule 2 hereto duly
completed and signed, to the Company’s transfer agent or to the Company at its
address specified herein, (ii) delivery, at the request of the Company, of an
opinion of counsel reasonably satisfactory to the Company to the effect that the
transfer of such portion of this Warrant may be made pursuant to an available
exemption from the registration requirements of the Securities Act and all
applicable state securities or blue sky laws and (iii) delivery by the
transferee of a written statement to the Company, in form and substance
reasonably acceptable to the Company, certifying that the transferee is an
“accredited investor” as defined in Rule 501(a) under the Securities Act and
making the representations and certifications as the Company may reasonably
request to procure an exemption from section 5 of the Securities Act. Upon any
such registration or transfer, a new warrant to purchase Common Stock in
substantially the form of this Warrant (any such new warrant, a “New Warrant”)
evidencing the portion of this Warrant so transferred shall be issued to the
transferee, and a New Warrant evidencing the remaining portion of this Warrant
not so transferred, if any, shall be issued to the transferring Holder. The
acceptance of the New Warrant by the transferee thereof shall be deemed the
acceptance by such transferee of all of the rights and obligations of a Holder
of this Warrant.

 

5. Exercise and Duration of Warrants.

 

(a) All or any part of this Warrant shall be exercisable by the registered
Holder at any time and from time to time from and after the Commencement Date,
and through and including 5:30 P.M., U.S. Pacific Standard Time, on the
Expiration Date. At 5:30 P.M., U.S. Pacific Standard time on the Expiration
Date, the portion of this Warrant not exercised prior thereto shall be and
become void and of no value. This Warrant shall also be subject to the Call
Rights provision set forth in Section 17 below.

 

 3

 



 

(b) The Holder may exercise this Warrant by delivering to the Company (i) an
exercise notice, in the form attached as Schedule 1 hereto (the “Exercise
Notice”), appropriately completed and duly signed, (ii) payment of the Exercise
Price for the number of Warrant Shares as to which this Warrant is being, and
the date such items are delivered to the Company (as determined in accordance
with the notice provisions hereof) is an “Exercise Date.” The Holder shall not
be required to deliver the original Warrant in order to effect an exercise
hereunder. Execution and delivery of the Exercise Notice shall have the same
effect as cancellation of the original Warrant and issuance of a New Warrant
evidencing the right to purchase the remaining number of Warrant Shares.

 

6. Delivery of Warrant Shares. Upon exercise of this Warrant, the Company shall
promptly issue or cause to be issued and cause to be delivered to or upon the
written order of the Holder and in such name or names as the Holder may
designate a certificate for the Warrant Shares issuable upon such exercise, with
an appropriate restrictive legend. The Holder, or any Person permissibly so
designated by the Holder to receive Warrant Shares, shall be deemed to have
become the holder of record of such Warrant Shares as of the Exercise Date. This
Warrant is exercisable, either in its entirety or, from time to time, for a
portion of the number of Warrant Shares. Upon surrender of this Warrant
following one or more partial exercises, the Company shall issue or cause to be
issued, at its expense, a New Warrant evidencing the right to purchase the
remaining number of Warrant Shares.

 

7. Charges, Taxes and Expenses. Issuance and delivery of Warrant Shares upon
exercise of this Warrant shall be made without charge to the Holder for any
issue or transfer tax, withholding tax, transfer agent fee or other incidental
tax or expense in respect of the issuance of such certificates, all of which
taxes and expenses shall be paid by the Company; provided, however, that the
Company shall not be required to pay any tax which may be payable in respect of
any transfer involved in the registration of any certificates for Warrant Shares
or Warrants in a name other than that of the Holder. The Holder shall be
responsible for all other tax liability that may arise as a result of holding or
transferring this Warrant or receiving Warrant Shares upon exercise hereof.

 

8. Replacement of Warrant. If this Warrant is mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Warrant, a New Warrant, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable indemnity (which shall not include a surety bond), if requested.
Applicants for a New Warrant under such circumstances shall also comply with
such other reasonable regulations and procedures and pay such other reasonable
third-party costs as the Company may prescribe. If a New Warrant is requested as
a result of a mutilation of this Warrant, then the Holder shall deliver such
mutilated Warrant to the Company as a condition precedent to the Company’s
obligation to issue the New Warrant.

 

9. Reservation of Warrant Shares. The Company covenants that it will at all
times reserve and keep available out of the aggregate of its authorized but
unissued and otherwise unreserved Common Stock, solely for the purpose of
enabling it to issue Warrant Shares upon exercise of this Warrant as herein
provided, the number of Warrant Shares which are then issuable and deliverable
upon the exercise of this entire Warrant, free from preemptive rights or any
other contingent purchase rights of Persons other than the Holder (taking into
account the adjustments and restrictions of Section 10). The Company covenants
that all Warrant Shares so issuable and deliverable shall, upon issuance and the
payment of the applicable Exercise Price in accordance with the terms hereof, be
duly and validly authorized, issued and fully paid and nonassessable.

 

 4

 



 

10. Certain Adjustments. The Exercise Price and number of Warrant Shares
issuable upon exercise of this Warrant are subject to adjustment from time to
time as set forth in this Section 10.

 

(a) Stock Dividends and Splits. If the Company, at any time while this Warrant
is outstanding, (i) pays a stock dividend on its Common Stock or otherwise makes
a distribution on any class of capital stock that is payable in shares of Common
Stock, (ii) subdivides outstanding shares of Common Stock into a larger number
of shares, or (iii) combines outstanding shares of Common Stock into a smaller
number of shares, then in each such case the Exercise Price shall be multiplied
by a fraction of which the numerator shall be the number of shares of Common
Stock outstanding immediately before such event and of which the denominator
shall be the number of shares of Common Stock outstanding immediately after such
event. Any adjustment made pursuant to clause (i) of this paragraph shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution, and any
adjustment pursuant to clause (ii) or (iii) of this paragraph shall become
effective immediately after the effective date of such subdivision or
combination.

 

(b) Fundamental Transactions. If, at any time while this Warrant is outstanding
(i) the Company effects any merger or consolidation of the Company with or into
another Person, in which the Company is not the survivor, (ii) the Company
effects any sale of all or substantially all of its assets or a majority of its
Common Stock is acquired by a third party, in each case, in one or a series of
related transactions, (iii) any tender offer or exchange offer (whether by the
Company or another Person) is completed pursuant to which all or substantially
all of the holders of Common Stock are permitted to tender or exchange their
shares for other securities, cash or property, or (iv) the Company effects any
reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property (other than as a result of a subdivision or
combination of shares of Common Stock covered by Section 10(a) above), then the
Holder shall have the right thereafter to receive, upon exercise of this
Warrant, the same amount and kind of securities, cash or property as it would
have been entitled to receive upon the occurrence of such Fundamental
Transaction if it had been, immediately prior to such Fundamental Transaction,
the holder of the number of Warrant Shares then issuable upon exercise in full
of this Warrant (the “Alternate Consideration”). For purposes of any such
exercise, the determination of the Exercise Price shall be appropriately
adjusted to apply to such Alternate Consideration based on the amount of
Alternate Consideration issuable in respect of one share of Common Stock in such
Fundamental Transaction, and the Company shall apportion the Exercise Price
among the Alternate Consideration in a reasonable manner reflecting the relative
value of any different components of the Alternate Consideration. The Company
shall use its reasonable best efforts to ensure that at the Holder’s option and
request, any successor to the Company or surviving entity in such Fundamental
Transaction shall issue to the Holder a new warrant substantially in the form of
this Warrant and consistent with the foregoing provisions and evidencing the
Holder’s right to purchase the Alternate Consideration for the aggregate
Exercise Price upon exercise thereof. The Company shall use its reasonable best
efforts to ensure that the terms of any agreement pursuant to which a
Fundamental Transaction is effected shall include terms requiring any such
successor or surviving entity to comply with the provisions of this paragraph
(b) and ensuring that the Warrant (or any such replacement security) will be
similarly adjusted upon any subsequent transaction analogous to a Fundamental
Transaction.

 

 5

 



 

(c) Number of Warrant Shares. Simultaneously with any adjustment to the Exercise
Price pursuant to this Section 10, the number of Warrant Shares that may be
purchased upon exercise of this Warrant shall be increased or decreased
proportionately, so that after such adjustment the aggregate Exercise Price
payable hereunder for the adjusted number of Warrant Shares shall be the same as
the aggregate Exercise Price in effect immediately prior to such adjustment to
the Exercise Price and the number of Warrant Shares.

  

(d) Calculations. All calculations under this Section 10 shall be made to the
nearest cent or the nearest 1/100th of a share, as applicable. The number of
shares of Common Stock outstanding at any given time shall not include shares
owned or held by or for the account of the Company, and the disposition of any
such shares shall be considered an issue or sale of Common Stock.

 

(e) Notice of Adjustments. Upon the occurrence of each adjustment pursuant to
this Section 10, the Company at its expense will promptly compute such
adjustment in accordance with the terms of this Warrant and prepare a
certificate setting forth such adjustment, including a statement of the adjusted
Exercise Price and adjusted number or type of Warrant Shares or other securities
issuable upon exercise of this Warrant (as applicable), describing the
transactions giving rise to such adjustments and showing in detail the facts
upon which such adjustment is based. Upon written request, the Company will
promptly deliver a copy of each such certificate to the Holder and to the
Company’s Transfer Agent.

 

(f) Notice of Corporate Events. If the Company (i) declares a dividend or any
other distribution of cash, securities or other property in respect of its
Common Stock, including without limitation any granting of rights or warrants to
subscribe for or purchase any capital stock of the Company or any Subsidiary,
(ii) authorizes or approves, enters into any agreement contemplating or solicits
stockholder approval for any Fundamental Transaction or (iii) authorizes the
voluntary dissolution, liquidation or winding up of the affairs of the Company,
then the Company shall deliver to the Holder a notice describing the material
terms and conditions of such transaction (but only to the extent such disclosure
would not result in the dissemination of material, non-public information to the
Holder) at least 10 calendar days prior to the applicable record or effective
date on which a Person would need to hold Common Stock in order to participate
in or vote with respect to such transaction, and the Company will take all steps
reasonably necessary in order to ensure that the Holder is given the practical
opportunity to exercise this Warrant prior to such time so as to participate in
or vote with respect to such transaction; provided, however, that the failure to
deliver such notice or any defect therein shall not affect the validity of the
corporate action required to be described in such notice.

 

11. Payment of Exercise Price. The Holder may pay the Exercise Price in
immediately available funds.

 

 6

 



 

12. Limitations on Exercise. The Company shall not effect the exercise of this
Warrant, and the Holder shall not have the right to exercise this Warrant, to
the extent that after giving effect to such exercise, the Holder (together with
such Holder’s affiliates and any Persons acting as a group together with the
Holder or any Holder’s affiliates) would beneficially own in excess of 9.99%
(“Maximum Percentage”) of the shares of Common Stock outstanding immediately
after giving effect to such exercise. For purposes of the foregoing sentence,
the aggregate number of shares of Common Stock beneficially owned by such Holder
and its affiliates, and any Persons acting as a group together with such Holder
and such Holder’s affiliates, shall include the number of shares of Common Stock
issuable upon exercise of this Warrant with respect to which the determination
of such sentence is being made, but shall exclude shares of Common Stock which
would be issuable upon (A) exercise of the remaining, unexercised portion of
this Warrant beneficially owned by such Holder and its affiliates, and any
Persons acting as a group together with such Holder and such Holder’s affiliates
and (B) exercise or conversion of the unexercised or unconverted portion of any
other securities of the Company beneficially owned by such Holder and its
affiliates, and any Persons acting as a group together with such Holder and such
Holder’s affiliates (including, without limitation, any convertible notes or
convertible preferred stock or warrants) subject to a limitation on conversion
or exercise analogous to the limitation contained herein. Except as set forth in
the preceding sentence, for purposes of this paragraph, beneficial ownership
shall be calculated in accordance with Section 13(d) of the Exchange Act. The
Warrant Agent shall not be responsible for calculating beneficial ownership in
accordance with the provisions of this Section 12. To the extent that the
limitation contained in this Section 12 applies, the determination of whether
this Warrant is exercisable (in relation to other securities owned by the Holder
together with any affiliate, and any persons acting as a group together with
such Holder and such Holder’s affiliates) and of which portion of this Warrant
is exercisable shall be in the sole discretion of the Holder, and Holder’s
submission of an Exercise Notice shall be deemed to be the Holder’s
determination of whether a Warrant is exercisable (in relation to any other
securities owned by the Holder together with any affiliates, and any persons
acting as a group together with such Holder and such Holder’s affiliates) and of
which portion of a Warrant is exercisable, in each case subject to the Maximum
Percentage, and the Company shall have no obligation to verify or confirm the
accuracy of such determination. For purposes of this Warrant, in determining the
number of outstanding shares of Common Stock, the Holder may rely on the number
of outstanding shares of Common Stock as reflected in (1) the Company’s most
recent Form 10-K, Form 10-Q, Current Report on Form 8-K or other public filing
with the Securities and Exchange Commission, as the case may be, (2) a more
recent public announcement by the Company or (3) any other notice by the Company
setting forth the number of shares of Common Stock outstanding. For any reason
at any time, upon the written or oral request of the Holder, the Company shall
within one (1) Trading Day confirm orally and in writing to the Holder the
number of shares of Common Stock then outstanding. In any case, the number of
outstanding shares of Common Stock shall be determined after giving effect to
the conversion or exercise of securities of the Company, including this Warrant,
by the Holder and its affiliates, and any Persons acting as a group together
with such Holder and such Holder’s affiliates, since the date as of which such
number of outstanding shares of Common Stock was reported. By written notice to
the Company, Holder may remove the limitations on exercises provided in this
Section 12 entirely; provided that (i) any such removal will not be effective
until the 61st day after such notice is delivered to the Company, and (ii) any
such removal will apply only to the Holder sending such notice and not to any
other holder of Warrants. For purposes of clarity, the shares of Common Stock
issuable pursuant to this Warrant in excess of the Maximum Percentage for the
Holder shall not be deemed to be beneficially owned by such Holder for any
purpose including for purposes of Section 13(d) or Rule 16a-1(a)(1) of the
Exchange Act. No prior inability to exercise this Warrant pursuant to this
Section 12 shall have any effect on the applicability of the provisions of this
paragraph with respect to any subsequent determination of exercisability. The
provisions of this paragraph shall be construed and implemented in a manner
otherwise than in strict conformity with the terms of this Section 12 to correct
this paragraph (or any portion hereof) which may be defective or inconsistent
with the intended beneficial ownership limitation herein contained or to make
changes or supplements necessary or desirable to properly give effect to such
limitation. The limitations contained in this paragraph shall apply to a
successor holder of this Warrant.

 

 7

 



 

13. No Fractional Shares. No fractional shares of Warrant Shares will be issued
in connection with any exercise of this Warrant. In lieu of any fractional
shares which would, otherwise be issuable, the Company shall pay cash equal to
the product of such fraction multiplied by the closing price of one Warrant
Share as reported by the applicable Trading Market on the date of exercise.

 

14. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally or by overnight courier
service or sent via facsimile (receipt confirmed) or via electronic mail
transmission (“email”) to the parties at the following addresses or facsimile
numbers:

 

If to the Company:

 

1620 Beacon Place

Oxnard, CA 93033

Tel: (805) 824-0410

Fax: (805) 487-7163

Email: RDavidson@curepharmaceutical.com

 

If to the Holder:

 

[ · ]

 

with all such notices and other communications becoming effective (a) if sent
via facsimile, when transmitted and confirmation is received, provided such
notice is sent on or before 5:00 P.M. Pacific Standard Time on a Business Day
and, if not, on the next Business Day, (b) if sent via email, when transmitted
on or before 5:00 P.M. Pacific Standard Time on a Business Day, and if not, on
the next Business Day (provided that such sent email is kept on file (whether
electronically or otherwise) by the sending party and the sending party does not
immediately receive an automatically generated message from the recipient’s
electronic mail server that such email could not be delivered to such
recipient), (c) if sent via overnight courier service, one Business Day after
deposit with an overnight courier service, or (d) if personally delivered, upon
delivery. The addresses or facsimile number of a party for such notices or
communications may be changed by such party by two Trading Days’ prior notice to
the other party in accordance with this Section 14.

 

 8

 



 

15. Warrant Agent. The Company shall serve as warrant agent under this Warrant.
Upon 10 calendar days’ notice to the Holder, the Company may appoint a new
warrant agent. Any corporation into which the Company or any new warrant agent
may be merged or any corporation resulting from any consolidation to which the
Company or any new warrant agent shall be a party or any corporation to which
the Company or any new warrant agent transfers substantially all of its
corporate trust or shareholders services business shall be a successor warrant
agent under this Warrant without any further act. Any such successor warrant
agent shall promptly cause a written notice of its succession as warrant agent
to be delivered in accordance with Section 14 herein to the Holder.

 

16. Market Standoff Agreement. The Holder and each transferee of this Warrant
(or any replacement issued hereunder) agrees in connection with any registration
of the Company’s securities, upon notice by the Company or the underwriters
managing any underwritten public offering of the Company’s securities, not to
sell, make any short sale of, loan, pledge (or otherwise encumber or
hypothecate), grant any option for the purchase of, or otherwise directly or
indirectly dispose of this Warrant or any Warrant Shares without the prior
written consent of the Company and such managing underwriters for such period of
time as the Board of Directors establishes pursuant to its good faith
negotiations with such managing underwriters, which period shall not exceed 180
days. The Holder agrees to execute such additional agreements as the managing
underwriters may require to effect the intent of this provision. The Holder
hereby consents to the placement of stop transfer orders with the Company’s
transfer agent in order to enforce the foregoing provision. Notwithstanding the
foregoing, the obligations described in this Section 16 shall not apply to a
registration relating solely to employee benefit plans on Form S-1 or Form S-8
or similar forms which may be promulgated in the future, or a registration
relating solely to an SEC Rule 145 transaction on Form S-4 or similar forms
which may be promulgated in the future.

 

17. Call Rights. The Company shall have the right to call the exercise of all,
or the remaining portion of this Warrant outstanding and unexercised at the
then-current Exercise Price at any time after the effective date of the
Company’s Uplisting (the “Call Condition”). In the event the Call Condition is
satisfied and the Company desires to exercise its call rights under this Section
17, the Company shall deliver a notice to each registered Holder of the Warrants
setting forth the number of Warrants held by Holder being called for exercise
(the “Call Amount”) and the dollar amount due to exercise the Warrants (the
“Call Notice”). Each Holder shall have fifteen (15) calendar days from the
receipt of the Call Notice to exercise the Call Amount of the Warrants (the
“Call Period”). The date on which the Call Amount is exercised is referred to
herein as the “Forced Exercise Date.” Upon the expiration of the Call Period,
any remaining portion of this Warrant which had been called but remained
unexercised shall automatically expire. Notwithstanding anything herein to the
contrary, (a) in connection with the Company’s exercise of its call rights under
this Section 17, the Maximum Percentage limitation on exercise set forth in
Section 12 herein shall not apply; and (b) if, after the call right under this
Section 17is exercised, the stated Expiration Date of this Warrant would occur
prior to the last day of the Call Period, the “Expiration Date” hereof shall be
extended to last day of the Call Period solely to the extent necessary to enable
this Warrant to be exercised for the Call Amount on the Forced Exercise Date.

 

 9

 



 

18. Miscellaneous.

 

(a) This Warrant shall be binding on and inure to the benefit of the parties
hereto and their respective successors and assigns. Subject to the preceding
sentence, nothing in this Warrant shall be construed to give to any Person other
than the Company and the Holder any legal or equitable right, remedy or cause of
action under this Warrant. This Warrant may be amended only in writing signed by
the Company and the Holder and their successors and assigns.

 

(b) All questions concerning the construction, validity, enforcement and
interpretation of this Warrant shall be governed by and construed and enforced
in accordance with the internal laws of the State of California, without regard
to the principles of conflicts of law thereof. Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of this
Warrant and the transactions herein contemplated (“Proceedings”) (whether
brought against a party hereto or its respective Affiliates, employees or
agents) shall be commenced exclusively in the California Courts. Each party
hereto hereby irrevocably submits to the exclusive jurisdiction of the
California Courts for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any Proceeding, any claim
that it is not personally subject to the jurisdiction of any California Court,
or that such Proceeding has been commenced in an improper or inconvenient forum.
Each party hereto hereby irrevocably waives personal service of process and
consents to process being served in any such Proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Warrant and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
Each party hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Warrant or the transactions contemplated
hereby. If either party shall commence a Proceeding to enforce any provisions of
this Warrant, then the prevailing party in such Proceeding shall be reimbursed
by the other party for its attorney’s fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such Proceeding.

 

(c) If the last or appointed day for the taking of any action or the expiration
of any right required or granted herein shall not be a Business Day, then, such
action may be taken or such right may be exercised on the next succeeding
Business Day.

 

(d) The Holder, by acceptance hereof, acknowledges and agrees that the Warrant
Shares acquired upon the exercise of this Warrant will have restrictions upon
resale imposed by state and federal securities laws.

 

(e) The headings herein are for convenience only, do not constitute a part of
this Warrant and shall not be deemed to limit or affect any of the provisions
hereof.

 

(f) In case any one or more of the provisions of this Warrant shall be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.

 

(g) Prior to exercise of this Warrant, the Holder hereof shall not, by reason of
being a Holder, be entitled to any rights of a stockholder with respect to the
Warrant Shares.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK, SIGNATURE PAGE FOLLOWS]

 



 10

 



 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.

 



 

MAKKANOTTI GROUP CORP.

    By:/s/ Robert Davidson

 

 

Robert Davidson   Chief Executive Officer 



  

 11

 



   

SCHEDULE 1

 

FORM OF EXERCISE NOTICE

 

(To be executed by the Holder to exercise the right to purchase shares

of Common Stock under the foregoing Warrant)

 

The undersigned is the Holder of Warrant No. __ (the “Warrant”) issued by
Makkanotti Group Corp., a Nevada corporation (the “Company”). Capitalized terms
used herein and not otherwise defined have the respective meanings set forth in
the Warrant.

 



(1)

The undersigned Holder hereby exercises its right to purchase _________________
Warrant Shares pursuant to the Warrant.



 



(2)

The holder shall pay the sum of $____________ to the Company in accordance with
the terms of the Warrant.



 



(3)

Pursuant to this Exercise Notice, the Company shall deliver to the holder
_______________ Warrant Shares in accordance with the terms of the Warrant.



 



(4)

By its delivery of this Exercise Notice, the undersigned represents and warrants
to the Company that in giving effect to the exercise evidenced hereby the Holder
will not beneficially own in excess of the number of shares of Common Stock
(determined in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended) permitted to be owned under Section 12 of this Warrant to
which this notice relates.



 

Dated: ____________, ______

 

Name of Holder (Print):  _______________________________________________

 

By: _________________________________________

Name: _______________________________________

Title: ________________________________________

 

(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)

 



 12

 



 

SCHEDULE 2

 

FORM OF ASSIGNMENT

 

[To be completed and signed only upon transfer of Warrant]

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
_______________________ (the “Transferee”) the right represented by the within
Warrant to purchase __________________ shares of Common Stock of Makkanotti
Group Corp. (the “Company”) to which the within Warrant relates and appoints
____________________ attorney to transfer said right on the books of the Company
with full power of substitution in the premises. In connection therewith, the
undersigned represents, warrants, covenants and agrees to and with the Company
that:

 

(a) the offer and sale of the Warrant contemplated hereby is being made in
compliance with Section 4(1) of the United States Securities Act of 1933, as
amended (the “Securities Act”) or another valid exemption from the registration
requirements of Section 5 of the Securities Act and in compliance with all
applicable securities laws of the states of the United States;

 

(b) the undersigned has not offered to sell the Warrant by any form of general
solicitation or general advertising, including, but not limited to, any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, and
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising;

 

(c) the undersigned has read the Transferee’s written statement included
herewith, and to its actual knowledge, the statements made therein are true and
correct; and

 

(d) the undersigned understands that the Company may condition the transfer of
the Warrant contemplated hereby upon the delivery to the Company by the
undersigned or the Transferee, as the case may be, of a written opinion of
counsel (which opinion shall be in form, substance and scope customary for
opinions of counsel in comparable transactions) to the effect that such transfer
may be made without registration under the Securities Act and under applicable
securities laws of the states of the United States.

 

Dated: ____________, ______

 

Name of Holder (Print): _______________________________________________

 

By: ___________________________________________

Name: _________________________________________

Title: __________________________________________

 

(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)

 

  



Address of Transferee:

 

 

Transferee Fax No.:

 

 

Transferee Email Address:

 

 



 

 



 

13

 



 